Exhibit 10.34

 

LOGO [g139346g05d87.jpg]

FAMOUS DAVE’S OF AMERICA, INC.

STOCK OPTION AGREEMENT

This Stock Option Agreement (the “Agreement”) is made and entered into as of
February 12, 2016, between Famous Dave’s of America, Inc., a Minnesota
corporation (the “Company”), and Alfredo Martel (“Executive”).

Background

A. Effective as of the date hereof, Executive is entering into an employment
agreement with the Company pursuant to which he will continue to serve as an
employee of the Company in the capacity of Chief Marketing Officer (the
“Employment Agreement”);

B. The Company has adopted the Famous Dave’s of America, Inc. 2015 Equity
Incentive Plan (the “Plan”) under which shares of common stock of the Company
have been reserved for issuance; and

C. As contemplated by the Employment Agreement, and in order to award Executive
for his services to the Company, Executive and the Company desire to enter into
this Agreement for the granting of stock options.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

1. Incorporation by Reference. The terms and conditions of the Plan, a copy of
which has been delivered to Executive, are hereby incorporated herein and made a
part hereof by reference as if set forth in full. In the event of any conflict
or inconsistency between the provisions of this Agreement and those of the Plan,
the provisions of the Plan shall govern and control.

2. Grant of Option; Purchase Price. Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby grants from the Plan to Executive the
right and option, hereinafter called the “Option”, to purchase all or any part
of an aggregate of 35,000 shares of common stock, $0.01 par value per share, of
the Company (the “Shares”) at a purchase price per Share equal to $5.62, which
price is intended to be at least 100% of the fair market value of the Company’s
common stock on the grant date (determined in accordance with the Company’s
procedures for calculating such fair market value).

3. Exercise and Vesting of Option. The Option shall be exercisable only to the
extent that all, or any portion thereof, has vested in Executive. Except as
provided in paragraph 4, the Option shall vest in Executive and become
exercisable in 48 monthly installments commencing on the one-month anniversary
of the date of this Agreement and continuing on each



--------------------------------------------------------------------------------

of the subsequent 47 monthly anniversaries thereof (each a “Vesting Date”).
Except as provided in paragraph 4, the Option shall vest with respect to 729
Shares on each of the first 47 Vesting Dates and shall vest with respect to 737
Shares on the final (48th) Vesting Date.

4. Termination of Relationship with the Company; Accelerated Vesting.

(a) In the event that Executive shall cease to be employed by the Company (for
any reason or no reason, and regardless of whether ceasing to be an employee is
voluntary or involuntary on the part of Executive) prior to a Vesting Date, that
part of the Option scheduled to vest on the Vesting Date shall not vest and all
of Executive’s rights to and under such non-vested portion of the Option shall
terminate.

(b) In the event of a “Change of Control” (as defined in the Plan) during the
“Employment Term” (as defined in the Employment Agreement) in which the
acquiring company or successor company opts not to assume the Employment
Agreement, the vesting of the Options will accelerate such that the Options
shall be fully vested and exercisable immediately prior to such Change of
Control.

5. Term of Option. Except as otherwise provided in this Agreement, the Option
shall be exercisable for five (5) years from the date of this Agreement;
provided, however, that

(a) in the event Executive ceases to be employed by the Company (for any reason
or no reason, and regardless of whether ceasing to be an employee is voluntary
or involuntary on the part of Executive), Executive or his/her legal
representative shall have ninety (90) days from the date of such termination,
or, if earlier, upon the expiration date of the Option as set forth above, to
exercise any part of the Option; upon the expiration of such ninety (90) day
period, or, if earlier, upon the expiration date of the Option as set forth
above, the Option shall terminate and become null and void; and

(b) that in the event of a “Corporate Transaction” (as such term is defined in
the Plan), and unless waived by the Company’s Board of Directors in its sole
discretion, Executive or his/her legal representative shall be required to
exercise the entire vested portion of the Option prior to the consummation of
the Corporate Transaction (but contingent upon the occurrence thereof) and,
whether exercised or not exercised prior to the Corporate Transaction,
immediately prior to the Corporate Transaction the Option shall terminate and
become null and void.

6. Right to Purchase and Redeem. In the event of a Corporate Transaction, the
Company’s Board of Directors may elect, in its sole discretion, to purchase and
redeem the Option in exchange for making a cash payment to Executive in an
amount equal to the product obtained by multiplying (x) the amount (if any) by
which the per share transaction proceeds in the Corporate Transaction exceed the
per Share exercise price of the Option, by (y) the number of Shares covered by
the vested portion of the Option. Any such purchase and redemption shall be
effective immediately prior to the consummation of the Corporate Transaction
(but contingent upon the occurrence thereof).



--------------------------------------------------------------------------------

7. Rights of Option Holder. Executive, as holder of the Option, shall not have
any of the rights of a shareholder with respect to the Shares covered by the
Option except to the extent that one or more certificates for such Shares shall
be delivered to him or her upon the due exercise of all or any part of the
Option (or, if applicable, Shares have been recorded as book entries in the
corporate records of the Company). Nothing contained in this Agreement shall be
deemed to grant Executive any right to continue to continue as a member of the
Board or in the employ of the Company for any period of time or any right to
continue his or her present or any other rate of compensation, nor shall this
Agreement be construed as giving Executive, Executive’s beneficiaries or any
other person any equity or interests of any kind in the assets of the Company or
creating a trust of any kind or a fiduciary relationship of any kind between the
Company and any such person.

8. Transferability. The Option shall not be transferable except to the extent
permitted by the Plan.

9. Securities Law Matters. Executive acknowledges that the Shares to be received
by him or her upon exercise of the Option may have not been registered under the
Securities Act of 1933 or the Blue Sky laws of any state (collectively, the
“Securities Acts”). If such Shares have not been so registered, Executive
acknowledges and understands that the Company is under no obligation to
register, under the Securities Acts, the Shares received by him or her or to
assist him or her in complying with any exemption from such registration if he
or she should at a later date wish to dispose of the Shares. Executive
acknowledges that if not then registered under the Securities Acts, the Shares
shall bear a legend restricting the transferability thereof, such legend to be
substantially in the following form:

“The shares represented by this certificate have not been registered or
qualified under federal or state securities laws. The shares may not be offered
for sale, sold, pledged or otherwise disposed of unless so registered or
qualified, unless an exemption exists or unless such disposition is not subject
to the federal or state securities laws, and the Company may require that the
availability or any exemption or the inapplicability of such securities laws be
established by an opinion of counsel, which opinion of counsel shall be
reasonably satisfactory to the Company.”

10. Executive Representations. Executive hereby represents and warrants that
Executive has reviewed with his or her own tax advisors the federal, state, and
local tax consequences of the transactions contemplated by this Agreement.
Executive is relying solely on such advisors and not on any statements or
representation of the Company or any of its agents. Executive understands that
he or she will be solely responsible for any tax liability that may result to
him or her as a result of the transactions contemplated by this Agreement. The
Option, if exercised, will be exercised for investment and not with a view to
the sale or distribution of the Shares to be received upon exercise thereof.



--------------------------------------------------------------------------------

11. Notices. All notices and other communications provided in this Agreement
will be in writing and will be deemed to have been duly given when received by
the party to whom it is directed at the following addresses:

If to the Company:

Famous Dave’s of America, Inc.

12701 Whitewater Drive, Suite 200

Minnetonka, MN 55343

Attn: Chief Financial Officer

If to Executive:

To Executive’s most recent residential address known by the Company or any other
address Executive may provide to the Company in writing

12. General.

(a) The Option is granted pursuant to the Plan and is governed by the terms
thereof. The Company shall at all times during the term of the Option reserve
and keep available such number of Shares as will be sufficient to satisfy the
requirements of this Agreement.

(b) This Agreement may be amended only by a written agreement executed by the
Company and Executive.

(c) This Agreement and the Plan embody the entire agreement made between the
parties hereto with respect to matters covered herein and shall not be modified
except in accordance with paragraph 12(b) of this Agreement.

(d) Nothing herein expressed or implied is intended or shall be construed as
conferring upon or giving to any person, firm, or corporation other than the
parties hereto, any rights or benefits under or by reason of this Agreement.

(e) Each party hereto agrees to execute such further documents as may be
necessary or desirable to effect the purposes of this Agreement.

(f) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.

(g) This Agreement, in its interpretation and effect, shall be governed by the
laws of the State of Minnesota applicable to contracts executed and to be
performed therein.

Signature page follows.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

EXECUTIVE:

/s/ Alfredo Martel

Name:

 

Alfredo Martel

FAMOUS DAVE’S OF AMERICA, INC.

By:

 

/s/ Adam Wright

Name:

 

Adam Wright

Title:

 

CEO